Exhibit 10.1

Execution Version

 

LOGO [g463564g49a90.jpg]

AGREEMENT RELATING TO THE

SALE AND PURCHASE OF

51 UBI AVENUE 3 SINGAPORE 408858

BETWEEN

MODUSLINK PTE. LTD.

(as Vendor)

AND

FAR EAST GROUP LIMITED

(as Purchaser)

DATED THE 5TH DAY OF OCTOBER 2017

 

LOGO [g463564g47y88.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CLAUSE         PAGE   1.    DEFINITIONS AND INTERPRETATION      1      1.1   
Definitions      1      1.2    Interpretation      3   2.    CONDITIONS
PRECEDENT      4      2.1    Conditions      4      2.2    Effect of
Non-Fulfilment of Conditions      4   3.    SALE AND PURCHASE OF THE PROPERTY   
  4   4.    PURCHASE PRICE      5      4.1    Purchase Price      5      4.2   
Instalments      5      4.3    Conveyancing Rules and SAL Conveyancing Money
Rules      5      4.4    CVY Account      6   5.    TITLE         6      5.1   
Encumbrances      6      5.2    HDB Lease      6      5.3    Assignment/Transfer
     6   6.    LEASE AGREEMENT      6   7.    LEGAL REQUISITIONS      6      7.1
   Unsatisfactory Reply      6      7.2    Satisfactory Reply      7   8.   
APPROVALS      7      8.1    Application for HDB Approvals      7      8.2   
Application for the Proposed Use Approval      8   9.    GUARANTEES AND
WARRANTIES      9   10.    COMPLETION      9      10.1    Date and Place      9
     10.2    Vendor’s Deliverables      9      10.3    Purchaser’s Deliverables
     10      10.4    Interest      10   11.    VENDOR’S OBLIGATIONS      10     
11.1    Vendor’s Conduct Pending Completion:      10   12.    DAMAGE TO PROPERTY
     11   13.    DELIVERY OF POSSESSION OF THE PROPERTY      12      13.1    As
is Where is      12      13.2    Building Maintenance Contracts      12     
13.3    Misdescription shall not annul this Agreement      12  



--------------------------------------------------------------------------------

14.    REPRESENTATIONS AND WARRANTIES      12   15.    GST      13   16.   
CONFIDENTIALITY      13      16.1    Confidential Information to Be Kept
Confidential      13      16.2    Parties to Take Reasonable Steps      13     
16.3    Announcements      13      16.4    Obligation to Continue      14   17.
   MISCELLANEOUS      14      17.1    Entire Agreement      14      17.2    No
Implied Waivers      14      17.3    Contracts (Rights of Third Parties) Act   
  14      17.4    Non-Assignment      14      17.5    Agreement to Bind
Successors and Assigns      14      17.6    Costs and Expenses      14      17.7
   Counterparts      14      17.8    Governing Law and Jurisdiction      15     
17.9    Agent for collection of Purchase Price      15      17.10    Inability
of Vendor to perform its obligations due to Order of Court, etc.      15     
17.11    Partial Invalidity      15  

APPENDIX 1 PLANT AND EQUIPMENT

     16  

APPENDIX 2 BUILDING GUARANTEES AND WARRANTIES

     17  

APPENDIX 3 FORM OF ASSIGNMENT OF GUARANTEES AND WARRANTIES

     18  

APPENDIX 4 BUILDING MAINTENANCE CONTRACTS

     19  



--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

THIS AGREEMENT is made on the 5th day of October 2017.

BETWEEN:

 

(1) MODUSLINK PTE. LTD. (UEN: 198903169H), a company established in the Republic
of Singapore with its registered address at 8 Marina Boulevard #05-02 Marina Bay
Financial Centre Singapore 018981 (the “Vendor”); and

 

(2) FAR EAST GROUP LIMITED (UEN: 196400096C), a company established in the
Republic of Singapore with its registered address at 112 Lavender Street #04-00
Far East Refrigeration Building Singapore 338728 (the “Purchaser”).

WHEREAS:

 

(A) The Vendor is the lessee of the Property (as defined below), upon the terms
and subject to the conditions set out in the HDB Lease (as defined below).

 

(B) The Vendor has agreed to sell and the Purchaser has agreed to purchase the
Property and the Plant and Equipment (defined below) upon the terms and subject
to the conditions of this Agreement.

NOW IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement, unless the context requires otherwise:

“Authorities” has the meaning ascribed to it in Clause 8.2(a).

“Building” means the building(s)/structure(s) erected on the Property.

“Building Guarantees and Warranties” shall mean the building guarantees and
warranties relating to the Property as set out in Appendix 2.

“Building Maintenance Contracts” shall mean the building facility maintenance
contracts relating to the Property as set out in Appendix 4.

“Business Day” means a day (other than a Saturday, Sunday or any gazetted public
holiday in Singapore) on which commercial banks are open for business in
Singapore.

“Completion” means the completion of the sale and purchase of the Property under
the terms of this Agreement.

“Completion Date” means the date scheduled for Completion under Clause 10.1.

“Confidential Information” means all communications between the Parties or any
of them relating to the subject matter of this Agreement and any information
which is proprietary and/or confidential (either marked or indicated to be
confidential or by its nature intended to be confidential) to any person
including but not limited to the terms and conditions of this Agreement,
information relating to any of its assets, affairs, dealings, organisation,
customers, suppliers, distributors, officers, employees, business, finances,
operations, and any of the trade secrets or confidential operations, processes
or inventions carried on or used by the Vendor.

 

1



--------------------------------------------------------------------------------

“CVY Account” means the Vendor’s Solicitor’s conveyancing account opened under
the

Conveyancing and Law of Property (Conveyancing) Rules 2011 as promulgated under
the Conveyancing and Law of Property Act (Cap. 61).

“Encumbrance” means a caveat, mortgage, charge, pledge, lien, security interest
or encumbrance registered against the Property at the Singapore Land Authority
and “Encumbrances” shall be construed accordingly.

“GST” means the goods and services tax (which includes any imposition, duty or
levy) chargeable under the Goods and Services Tax Act, (Cap. 117A) or any
statutory modification or re-enactment.

“Guarantees and Warranties Assignment” shall have the meaning ascribed to it in
Clause 9(b).

“HDB” means Housing and Development Board, a body corporate incorporated under
the

Housing and Development Act, Chapter 129 of Singapore and its successors.

“HDB Application” has the meaning ascribed to it in Clause 8.1(b).

“HDB Approvals” means, collectively:

(i) the HDB Sale Approval; and

(ii) the approval of HDB to the partial leaseback of the Property on Completion
by the Vendor (as lessee) from the Purchaser (as landlord) in respect of the LA
Premises.

“HDB Lease” means the instrument of lease in respect of the Property issued by
HDB and registered at the Singapore Land Authority as Lease I/000125L and
includes the lease as varied, amended, modified or supplemented from time to
time, and any document which varies, amends, modifies or supplements the same.

“HDB Lease Term” means the leasehold term of 30+30 years commencing from
1 January 1990 (subject to fulfilment of the terms under the HDB Lease).

“HDB Sale Approval” means the approval of HDB to the sale of the Property by the
Vendor to the Purchaser referred to in Clause 8.1(a).

“LA Premises” means the entire 3rd floor of the Building of approximately 75,000
square feet (subject to final survey).

“LA Term” means the duration of the lease of the LA Premises commencing from the
date immediately after actual Completion Date to and including 31 December 2019.

“Lease Agreement” means the lease agreement in such agreed form and such agreed
terms and conditions relating to the LA Premises to be entered into between the
Vendor (as lessee) and the Purchaser (as landlord).

“Long Stop Date” means 28 February 2018 or such other date as may be mutually
agreed to between the Parties.

“Memorandum of Understanding” means the Vendor’s memorandum of understanding
dated

7 August 2017 and accepted by Purchaser on 10 August 2017.

“Parties” means the Vendor and the Purchaser and their respective successors and
permitted assignees, and “Party” means either of them.

“Plant and Equipment” means all plant, machinery and equipment situated at the
Property and set out in Appendix 1.

 

2



--------------------------------------------------------------------------------

“Property” means the whole of Lot 4406A of Mukim 23 together with the Building
erected thereon, held under Certificate (SUB) Volume 458 Folio 196, bearing the
address 51 Ubi Avenue 3 Singapore 408858.

“Proposed Use Approvals” has the meaning ascribed to it in Clause 8.2(a).

“Purchaser’s Solicitors” means Fortis Law Corporation of 24 Raffles Place
#29-05/06 Clifford Centre Singapore 048621.

“Purchase Price” has the meaning ascribed to it in Clause 4.1.

“Repair Date” has the meaning ascribed to it in Clause 12(c).

“SGX-ST” means the Singapore Exchange Securities Trading Limited.

“Singapore Dollar(s)” and the sign “S$” mean the lawful currency of the Republic
of Singapore.

“Vendor’s Solicitors” means Rajah & Tann Singapore LLP of 9 Battery Road #25-01
Singapore 049910.

 

1.2 Interpretation

 

  (a) References to “Recitals”, “Clauses” and “Schedules” are to recitals and
clauses of, and schedules to this Agreement and references to this “Agreement”
shall mean this Agreement and the Schedules hereto.

 

  (b) The headings in this Agreement are for convenience only and shall not
affect the interpretation hereof.

 

  (c) Unless the context otherwise requires, references to the singular number
shall include references to the plural number and vice versa, references to
natural persons shall include bodies corporate, and the use of any gender shall
include all genders.

 

  (d) References to any agreement or document including this Agreement shall
include such agreement or document as amended, modified, varied or supplemented
from time to time.

 

  (e) Any reference to a statutory provision shall include such provision and
any regulations made in pursuance thereof as from time to time modified or
reenacted whether before or after the date of this Agreement so far as such
modification or reenactment applies or is capable of applying to any
transactions entered into prior to the date of this Agreement and (so far as
liability thereunder may exist or can arise) shall include also any past
statutory provisions or regulations (as from time to time modified or reenacted)
which such provisions or regulations have directly or indirectly replaced.

 

  (f) References to a “person” shall be construed so as to include any
individual, firm, company, corporation or other body corporate, government,
state or agency of a state or any joint venture, association, partnership, works
council or employee representative body (whether or not having separate legal
personality).

 

  (g) References to times of the day and days of the year are to time and dates
in Singapore unless otherwise stated.

 

  (h) References to any Singapore legal term for any action, remedy, method or
judicial proceeding, legal document, legal status, court, official, or any legal
concept or thing shall in respect of any jurisdiction other than Singapore be
deemed to include what most nearly approximates in that jurisdiction to the
Singapore legal term.

 

  (i) The words “written” and “in writing” include any means of visible
reproduction.

 

3



--------------------------------------------------------------------------------

2. CONDITIONS PRECEDENT

 

2.1 Conditions

The sale and purchase of the Property is conditional upon:

 

  (a) the Purchaser having completed the due diligence on the Property and being
satisfied with the results of the same;

 

  (b) any requisite approvals, consents, authorisations, clearances, orders,
waivers and alike, including but not limited to, the HDB Approvals, having been
granted by HDB;

 

  (c) any requisite approvals, consents, authorisations, clearances, orders,
waivers and alike, by any third party, governmental or regulatory body or
relevant competent authority in relation to the transactions contemplated under
this Agreement;

 

  (d) the Purchaser obtaining the letter of confirmation / waiver from SGX-ST
for compliance matters relating to the sale and purchase of the Property;

 

  (e) the Vendor obtaining the approval of (i) its shareholder, and (ii) its
board of directors; and

 

  (f) the Purchaser obtaining the approval of (i) its shareholders, and (ii) its
board of directors.

 

2.2 Effect of Non-Fulfilment of Conditions

 

  (a) The Vendor and the Purchaser shall respectively procure the fulfilment of
the condition specified in Clauses 2.1(b) and 2.1(c) and the compliance of all
terms and conditions as may be imposed by HDB in granting its consent to the
sale to the Purchaser.

 

  (b) The Vendor shall procure the fulfilment of the condition specified in
Clause 2.1(e).

 

  (c) The Purchaser shall procure the fulfilment of the conditions specified in
Clauses 2.1(a), 2.1(d) and 2.1(f).

If any of the conditions in Clause 2.1 is not fulfilled (or not waived by the
Vendor or the Purchaser) by the Long Stop Date, either the Vendor or the
Purchaser shall have the right to rescind this Agreement by giving written
notice thereof to the other Party. On rescission, unless solely due to the
Purchaser’s wilful act or default which the Vendor shall not be obliged to
refund any moneys paid by the Purchaser, the Vendor shall, within seven
(7) Business Days, refund all moneys paid by the Purchaser to the Vendor
pursuant to this Agreement and the Memorandum of Understanding, including the
Initial Payment (as defined below) and/or the Deposit (as defined below) and GST
thereon, without any interest or compensation whatsoever. In any case, the
Purchaser shall immediately return to the Vendor all title documents and at the
Purchaser’s cost withdraw any caveats and cancel any entries relating to the
Property in the Singapore Land Authority. Each Party shall bear its own
solicitors’ costs in the matter and neither shall have any further claim or
demand against the other for damages, costs or otherwise.

 

3. SALE AND PURCHASE OF THE PROPERTY

 

  (a) The Vendor shall sell the Property and the Plant and Equipment and the
Purchaser shall purchase the Property and the Plant and Equipment upon the terms
and subject to the conditions of this Agreement.

 

  (b) The sale and purchase of the Property shall be subject to the terms and
conditions set out in this Agreement and the general conditions of sale
contained in The Law Society

 

4



--------------------------------------------------------------------------------

of Singapore’s Conditions of Sale 2012 (“Conditions of Sale”) insofar as they
are applicable to a sale by private treaty and are not varied by or inconsistent
with any of the terms and conditions herein and insofar as the Conditions of
Sale and the terms and conditions of this Agreement are not contrary or in
conflict with (i) the Conveyancing & Law of Property (Conveyancing) Rules 2011
as promulgated under the Conveyancing & Law of Property Act (Cap. 61)
(“Conveyancing Rules”); and (ii) the Singapore Academy of Law (Conveyancing
Money) Rules 2011 as promulgated under the Singapore Academy of Law Act (Cap.
294A) (“SAL (Conveyancing Money) Rules”) (if applicable).

 

  (c) Where the terms and conditions of this Agreement are in conflict with the
Conditions of Sale, the former shall prevail. Where the terms and conditions of
this Agreement are in conflict with the Conveyancing Rules and/or the SAL
(Conveyancing Money) Rules, the Conveyancing Rules and the SAL (Conveyancing
Money) Rules shall prevail.

 

4. PURCHASE PRICE

 

4.1 Purchase Price

The consideration (“Purchase Price”) for the purchase of the Property together
with the Plant and Equipment shall be Singapore Dollars Twenty Two Million and
Five Hundred Thousand Only (S$22,500,000.00) exclusive of GST which is payable
by the Purchaser as set out in Clause 4.2.

 

4.2 Instalments

The Purchaser shall pay the Purchase Price in the following manner:

 

  (a) on or before the date of this Agreement:

 

  (i) a sum of Singapore Dollars Two Hundred and Twenty Five Thousand Only
(S$225,000) being 1% of the Purchase Price and a sum of Singapore Dollars
Fifteen Thousand Seven Hundred and Fifty Only (S$15,750) being GST thereon, to
the Vendor upon the execution of the Memorandum of Understanding. The said sum
of S$225,000 shall be referred to as the “Initial Payment”.

 

  (ii) a sum of Singapore Dollars Two Million and Twenty Five Thousand Only
(S$2,025,000) being 9% of the Purchase Price and a sum of Singapore Dollars One
Hundred and Forty One Thousand and Seven Hundred and Fifty Only (S$141,750)
being GST thereon, to the Vendor’s Solicitors upon execution of this Agreement.
The said sums of S$2,025,000 and S$141,750 shall be paid by cashier’s orders
made in favour of “RAJAH & TANN SINGAPORE LLP—CVY” and shall be held by the
Vendor’s Solicitors as stakeholders pending Completion. Both the said sums of
S$225,000 and S$2,025,000 shall be referred to as the “Deposit”.

 

  (b) on Completion, the balance of the Purchase Price and GST on the balance of
the Purchase Price and any GST remaining unpaid, together with release of the
sums S$2,025,000 and S$141,750, to the Vendor by way of cashier’s order.

 

4.3 Conveyancing Rules and SAL Conveyancing Money Rules

All payments under this Agreement shall be governed by:

 

  (a) the Conveyancing Rules, as defined in Clause 3(b); and

 

  (b) the SAL (Conveyancing Money) Rules, as defined in Clause 3(b) (if
applicable).

 

5



--------------------------------------------------------------------------------

Where the terms and conditions of this Agreement are in conflict with the
Conveyancing Rules and/or the SAL (Conveyancing Money) Rules, this Agreement
shall prevail.

 

4.4 CVY Account

The Purchaser and Vendor shall procure their respective solicitors to issue all
necessary instructions in relation to the CVY Account as may be required to
comply with the respective rights and obligations of the Purchaser and Vendor
under the terms of this Agreement.

 

5. TITLE

 

5.1 Encumbrances

Subject to Clause 5.2, the title to the Property shall be in order and free from
Encumbrances on Completion. Save for the original Certificate (SUB) Volume 458
Folio 196 relating to the Property which shall be produced on or before
Completion, the Purchaser shall not require the delivery or production of any
title deeds not in the Vendor’s possession nor shall the Purchaser make any
requisition or objection whatsoever in relation thereto. The inability of the
Vendor to answer any query, requisition or objection or any delay in answering
the same shall not entitle the Purchaser to refuse or delay completion.

 

5.2 HDB Lease

The Property is sold subject to all easements, party wall rights, incidents of
tenure, restrictive and other covenants, rights and conditions affecting the
Property and the terms and conditions of the HDB Lease which have been disclosed
to the Purchaser.

 

5.3 Assignment/Transfer

A draft instrument of transfer of the Property shall be delivered to the
Vendor’s Solicitors for approval within fourteen (14) Business Days from this
Agreement, and an engrossment thereof in the form approved by the Vendor’s
Solicitors shall be delivered to the Vendor’s Solicitors at least fourteen
(14) Business Days before Completion Date and such instrument to be prepared by
and at the sole expense of the Purchaser.

6. LEASE AGREEMENT

 

  (a) The Purchaser shall, on Completion, lease the LA Premises to the Vendor
for the duration of the LA Term, on terms and conditions as agreed by the
Parties under the Lease Agreement.

 

  (b) The Parties shall execute the Lease Agreement on Completion.

 

7. LEGAL REQUISITIONS

 

7.1 Unsatisfactory Reply

The sale and purchase is subject to the Purchaser or its solicitors receiving
satisfactory replies to the Legal requisitions relating to the Property. In the
event that the Purchaser or its solicitors shall receive any unsatisfactory
reply to the Legal requisitions relating to the Property, the Purchaser may
rescind this Agreement by giving to the Vendor’s Solicitors written notice
within five (5) days from the Purchaser or the Purchaser’s Solicitors’ receipt
of the unsatisfactory reply. Upon the Vendor’s Solicitors’ receipt of such
notice, this Agreement shall become null and void and of no further effect
whatsoever, and the Vendor shall, within seven (7) Business Days, refund all
moneys paid by the Purchaser to the Vendor pursuant to this Agreement and the
Memorandum of Understanding, including the Initial Payment and/or the Deposit
and GST thereon, without any interest or compensation whatsoever. On rescission,
the Purchaser shall immediately return to the Vendor all title documents and at
the Purchaser’s cost withdraw any

 

6



--------------------------------------------------------------------------------

caveats and cancel any entries relating to the Property in the Singapore Land
Authority. Each Party shall bear its own solicitors’ costs in the matter and
neither shall have any further claim or demand against the other for damages,
costs or otherwise. An unsatisfactory reply shall mean only the following:

 

  (a) any reply which discloses that any part of the Building is affected by any
road, backlane or drainage proposal or government gazette notification or any
other proposed scheme;

 

  (b) without prejudice to Clause 7.1(a) above, any reply which discloses that
any part of the Property is affected by any notice which has not been complied
with by the Vendor or which is incapable of being rectified, discharged or
complied with by the Vendor or which the Vendor, after the Purchaser’s written
notification of such notice or order affecting the Property, fails to rectify,
discharge or comply with within reasonable time from the Vendor’s receipt of
such written notification from the Purchaser and in any event prior to
Completion, Provided that all agreed technical issues relating to the Property
raised by the Purchaser to the Vendor on or before the date of this Agreement
shall be rectified by the Vendor at the Vendor’s cost prior to Completion; and

 

  (c) any reply from the Land Transport Authority (Rapid Transit Systems)
indicating that the Building is affected by any of the matters stated in the
said authority’s reply or which indicates that any part of the Property is
acquired or will be acquired by the Competent Authority.

“Legal requisitions” shall mean the legal requisitions sent to (i) Building and
Construction Authority, (ii) Inland Revenue Authority of Singapore, (iii) Land
Transport Authority (Rapid Transit Systems), (iv) Land Transport Authority
(Street Works), (v) National Environment Agency, Central Building Planning Unit,
(vi) National Environment Agency, Environment Health Department, (vii) Public
Utilities Board, Water Reclamation (Network) Department and (viii) Urban
Redevelopment Authority, and shall include Road Line Plans, and Drainage
Interpretation Plans.

 

7.2 Satisfactory Reply

For the avoidance of doubt:

 

  (a) any objection or requisition in respect of a reply which is not made at
least twenty-three (23) Business Days before the Completion Date, shall be
deemed a satisfactory reply (time in this regard to be of the essence); and

 

  (b) a reply shall be deemed to be a satisfactory reply in any of the following
cases:

 

  (i) it relates to any outstanding charges, notices or orders affecting the
Property which is rectified, discharged or complied with by the Vendor in
accordance with Clause 7.1(b) or if the Vendor provides at the Purchaser’s
request, its undertaking in writing to the Purchaser within fourteen
(14) Business Days from its receipt of the Purchaser’s notification of such
Legal requisition reply, to rectify, discharge or comply by the date stipulated
in such notification; and

 

  (ii) where, notwithstanding that such reply is unsatisfactory, the Purchaser
has not given, pursuant to the provisions of Clause 7.1, written notice, to
rescind this Agreement.

 

8. APPROVALS

 

8.1 Application for HDB Approvals

 

  (a) This sale and purchase is subject to and conditional upon the Parties
obtaining the HDB Approvals, including the written approval from HDB for the
sale and purchase of the Property and the assignment / transfer of the unexpired
leasehold term under HDB Lease (the “HDB Sale Approval”).

 

7



--------------------------------------------------------------------------------

  (b) The Vendor shall complete the application to HDB for HDB Approvals (the
“HDB Application”) and provide in respect of the HDB Application, such items /
documents which are required to be completed by the Vendor. The Vendor shall
comply with all regulations, guidelines and procedures which may be prescribed
by HDB.

 

  (c) The Purchaser shall complete in every respect the HDB Application together
with all supporting documents and items required therein to be provided by the
Purchaser as well as the Proposed Use Approvals (if applicable) for the
Purchaser’s usage of the Property for the Purchaser’s Proposed Use. The
Purchaser shall comply with all regulations, guidelines and procedures which may
be prescribed by HDB and/or such other relevant authorities. The Purchaser shall
forward to the Vendor or the Vendor’s Solicitors the duly completed HDB
Application together with the requisite supporting documents and items as well
as the Proposed Use Approvals (if applicable) within three (3) weeks from the
date of this Agreement. The Vendor or the Vendor’s Solicitors shall thereafter
submit to HDB the HDB Application after receipt from the Purchaser of the
completed HDB Application with requisite supporting documents required to be
submitted on the part of the Purchaser as well as the Proposed Use Approvals (if
applicable) (together with the Vendor’s part of the HDB Application).

 

  (d) The Vendor and the Purchaser shall keep each other informed of all
developments relating to the application to HDB and of any reply from HDB. Save
as provided herein, all conditions which may be imposed by the HDB on the Vendor
in granting the HDB Approvals shall be complied with by the Vendor and all
conditions which are imposed by HDB on the Purchaser in granting the HDB
Approvals shall be complied with by the Purchaser.

 

  (e) The HDB Approvals shall be deemed to be obtained on the date on which the
Purchaser receives the letter issued by HDB relating to the in-principle consent
to the assignment / transfer of the HDB Lease for the HDB Lease Term to the
Purchaser. The Vendor and the Purchaser agree to co-operate and use reasonable
endeavours to obtain HDB’s confirmation that HDB has no objections to the
Vendor’s execution of the transfer/assignment of the Property within thirty
(30) Business Days from the date of the HDB Approvals.

 

  (f) The Vendor shall bear all administrative fees imposed by HDB in connection
with the application for the HDB Approvals. The Purchaser shall bear all other
fees, charges, costs and expenses imposed by HDB in connection with the
application for the HDB Approvals.

 

  (g) Unless already provided prior to Completion, each Party shall on
Completion provide to the other Party a letter of confirmation certifying that
there is no breach of the terms and conditions of the HDB Approvals.

 

8.2 Application for the Proposed Use Approval

 

  (a) In the event that clearance is required to be obtained from other relevant
governmental authorities and/or statutory boards authorities (“Authorities”),
the Purchaser shall make due application to the Authorities and obtain all
necessary and/or required clearances and approvals (the “Proposed Use
Approvals”) and the Vendor and the Purchaser agree to co-operate to facilitate
the Purchaser’s application to obtain the Proposed Use Approvals. The Purchaser
shall furnish the Vendor or the Vendor’s Solicitors with a copy of the Proposed
Use Approvals as soon as they are available. The Purchaser’s intended use of the
Property for the Purchaser’s Proposed Use shall be stated in the application for
the HDB Approval. The “Purchaser’s Proposed Use” shall be for assembly and
research and development of commercial refrigeration systems with supporting
sales and distributions and related uses.

 

8



--------------------------------------------------------------------------------

  (b) Each Party agrees to bear its own costs, including but not limited to
administrative or other incidental fees, payable in respect of such application
for the Proposed Use Approvals.

 

9. GUARANTEES AND WARRANTIES

If there are any Building Guarantees and Warranties subsisting on Completion,
the Vendor shall deliver to the Purchaser on Completion:

 

  (a) copies of the Building Guarantees and Warranties in Appendix 2; and

 

  (b) a deed of assignment (“Guarantees and Warranties Assignment”) of the
Building Guarantees and Warranties substantially in the form and containing the
provisions set out in Appendix 3, executed by the Vendor in favour of the
Purchaser.

 

10. COMPLETION

 

10.1 Date and Place

Subject to fulfilment of the conditions as set out under Clause 2.1, Completion
shall take place at the office of the Vendor’s Solicitors or such other place as
the Vendor’s Solicitors may specify on the latest of the following dates (unless
otherwise agreed between the Vendor and the Purchaser) (the “Completion Date”):

 

  (a) the date falling on the expiry of twelve (12) weeks from the date of this
Agreement; or

 

  (b) the date falling on the expiry of three (3) weeks from HDB’s written
confirmation that HDB has no objection to the Vendor’s execution of the transfer
or assignment of the Property.

 

10.2 Vendor’s Deliverables

On Completion, against the payment by the Purchaser of the Purchase Price in
accordance with Clause 4.2(b) by cashiers order(s), the Vendor shall deliver
(unless already provided to the Purchaser prior to Completion) the following to
the Purchaser:

 

  (a) an instrument of transfer of the HDB Lease, duly executed by the Vendor in
favour of the Purchaser;

 

  (b) the original Certificate of Title (SUB) Volume 458 Folio 196;

 

  (c) a copy of HDB’s written confirmation that it has no objections to the
execution of the assignment or transfer of the HDB Lease (as the case may be);

 

  (d) a copy of HDB’s written confirmation that it has no objections to the
partial leaseback of the Property on Completion by the Vendor (as lessee) from
the Purchaser (as landlord) in respect of the LA Premises;

 

  (e) a certified true copy of the resolution of the board of directors of the
Vendor, which is in full force and effect, approving the entry of the Vendor
into this Agreement and the transactions contemplated hereunder

 

  (f) a certified true copy of the shareholder resolution of the Vendor, which
is in full force and effect, approving the entry of the Vendor into this
Agreement and the transactions contemplated hereunder;

 

  (g) a GST tax invoice in relation to the entire Purchase Price, issued by the
Vendor to the Purchaser;

 

9



--------------------------------------------------------------------------------

  (h) a copy of the draft notice of transfer to the Inland Revenue Authority of
Singapore;

 

  (i) the Guarantees and Warranties Assignment duly executed by the Parties;

 

  (j) copies of the Guarantees and Warranties;

 

  (k) a letter of confirmation by the Vendor addressed to the Purchaser
confirming that either:

 

  (i) the Vendor is resident in Singapore for tax purposes; or

 

  (ii) the Vendor is not resident in Singapore for tax purposes, and the Vendor
has not been assessed as a property trader by the Inland Revenue Authority of
Singapore; and

 

  (l) the Lease Agreement, duly executed by the Vendor (as lessee) and the
Purchaser (as landlord).

 

10.3 Purchaser’s Deliverables

On Completion, the Purchaser shall deliver (unless already provided to the
Vendor prior to Completion) the following to the Vendor:

 

  (a) a certified true copy of the resolution of the board of directors of the
Purchaser, which is in full force and effect, approving the entry of the
Purchaser into this Agreement and the transactions contemplated hereunder; and

 

  (b) a certified true copy of the shareholder resolution of the Purchaser,
which is in full force and effect, approving the entry of the Purchaser into
this Agreement and the transactions contemplated hereunder.

 

10.4 Interest

If Completion does not take place on the Completion Date, and the delay in
Completion is due solely to the default of:

 

  (a) the Vendor, the Vendor shall pay interest to the Purchaser calculated on
the Purchase Price commencing on the day following the Completion Date up to and
including the day of actual Completion, at the rate of six (6) per-cent per
annum; and

 

  (b) the Purchaser, the Purchaser shall pay interest to the Vendor calculated
on the Purchase Price commencing on the day following the Completion Date up to
and including the day of actual Completion, at the rate of six (6) per-cent per
annum.

 

11. VENDOR’S OBLIGATIONS

 

11.1 Vendor’s Conduct Pending Completion:

With effect from the date of this Agreement and until Completion or rescission
of this Agreement (whichever is earlier), the Vendor shall:

 

  (a) not create any mortgage, charge or other encumbrance over the Property or
increase its current lines of credit under any existing mortgage, charge or
other encumbrance over the Property;

 

  (b) not sell or transfer the Property or grant any other option inconsistent
with the sale of the Property under this Agreement;

 

  (c) not unless required by law, do anything which prejudices or is likely to
prejudice the rights of the Purchaser under this Agreement;

 

10



--------------------------------------------------------------------------------

  (d) maintain the Property in a good state of repair, allowing for fair wear
and tear; and

 

  (e) comply with all applicable laws, its obligations under all building,
maintenance and other contracts to which it is a party and with the requirements
and orders of any governmental agency and third parties where non-compliance or
non-observance with those requirements or orders would impose some Encumbrance
or other liability or restriction on the Property.

In the event of any breach by the Vendor of any of the Vendor’s obligations of
this Clause 11.1, the Purchaser may elect, in its absolute discretion, by notice
in writing to the Vendor, to rescind this Agreement. Upon the Vendor’s
Solicitors’ receipt of such notice, the Vendor shall, within seven (7) Business
Days, rectify such breach to the satisfaction of the Purchaser (if so capable of
being rectified), failing which this Agreement shall become null and void and of
no further effect whatsoever, and the Vendor shall, within seven (7) Business
Days, refund all moneys paid by the Purchaser to the Vendor pursuant to this
Agreement and the Memorandum of Understanding, including the Initial Payment
and/or the Deposit and GST thereon, without any interest or compensation
whatsoever. On rescission, the Purchaser shall immediately return to the Vendor
all title documents and at the Purchaser’s cost withdraw any caveats and cancel
any entries relating to the Property in the Singapore Land Authority. Each Party
shall bear its own solicitors’ costs in the matter and neither shall have any
further claim or demand against the other for damages, costs or otherwise.

 

12. DAMAGE TO PROPERTY

 

  (a) The Property is held at the risk of the Vendor until Completion and shall
pass to the Purchaser upon Completion or upon the Purchaser taking possession of
the Property, whichever is earlier.

 

  (b) If at any time prior to Completion, the Property is materially damaged,
the Purchaser may elect, by notice in writing to the Vendor, to rescind this
Agreement. Upon the Vendor’s Solicitors’ receipt of such notice, this Agreement
shall become null and void and of no further effect whatsoever, and the Vendor
shall, within seven (7) Business Days, refund all moneys paid by the Purchaser
to the Vendor pursuant to this Agreement and the Memorandum of Understanding,
including the Initial Payment and/or the Deposit and GST thereon, without any
interest or compensation whatsoever. On rescission, the Purchaser shall
immediately return to the Vendor all title documents and at the Purchaser’s cost
withdraw any caveats and cancel any entries relating to the Property in the
Singapore Land Authority. Each Party shall bear its own solicitors’ costs in the
matter and neither shall have any further claim or demand against the other for
damages, costs or otherwise.

 

  (c) In the event the Purchaser elects, by notice in writing to the Vendor, not
to rescind this Agreement, the Vendor must at no cost and expense to the
Purchaser repair that damage prior to Completion or within two (2) months from
the identification of such damage by the Parties, whichever is later (the
“Repair Date”). If the damage is not repaired by the Repair Date as agreed
between the Vendor and the Purchaser, Clause 10.4 shall apply.

 

  (d) For the purposes of Clauses 12(b) and 12(e),” materially damaged” means
damage to the Property so as to be unfit for use or occupation or rendered
unsafe or inaccessible or cannot lawfully be used.

 

  (e) If, at any time prior to Completion, the Property or any part of it is
damaged, but not materially damaged, then the Purchaser may not rescind this
Agreement.

 

11



--------------------------------------------------------------------------------

13. DELIVERY OF POSSESSION OF THE PROPERTY

 

13.1 As is Where is

The Property, together with the Plant and Equipment, is sold on an “as is where
is” basis. The Purchaser is deemed to have inspected the Property (together with
the Plant and Equipment) on or before the date of this Agreement and have notice
of and be satisfied as to the actual state and condition of the Property
(together with the Plant and Equipment) as regard access, repair, physical
state, light, air, drainage and in all other respects and shall not be entitled
to make or raise any enquiry, requisition or objection whatsoever in respect
thereof.

 

13.2 Building Maintenance Contracts

Unless the Vendor in its discretion elects to discharge and terminate any
maintenance or other contracts entered into by the Vendor and/or its affiliates
relating to the Property prior to Completion, the Purchaser will take over and
assume the rights and obligations of the Vendor under such contracts upon
Completion.

 

13.3 Misdescription shall not annul this Agreement

Any misdescription of the area or otherwise of the Property or any part thereof
shall not annul the sale nor shall the Purchaser be allowed any compensation in
respect thereof. The Purchaser therefore agrees that it shall not make or raise
any enquiry, requisition, objection and/or claim whatsoever in respect thereof.

 

14. REPRESENTATIONS AND WARRANTIES

 

  (a) The Vendor represents, warrants and undertakes that:

 

  (i) it has full power and authority to enter into and perform this Agreement
and this Agreement constitutes valid and binding obligations on its part; and

 

  (ii) the execution and delivery of and the performance by it of its
obligations under this Agreement will not:

 

  (1) result in a breach of any provision of its Memorandum or Articles of
Association or other constitutive documents, if any; or

 

  (2) result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.

 

  (b) The Purchaser represents, warrants and undertakes that:

 

  (i) it has full power and authority to enter into and perform this Agreement
and this Agreement constitutes valid and binding obligations on its part; and

 

  (ii) the execution and delivery of and the performance by it of its
obligations under this Agreement will not:

 

  (1) result in a breach of any provision of its Memorandum or Articles of
Association or other constitutive documents, if any; or

 

  (2) result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.

 

12



--------------------------------------------------------------------------------

15. GST

 

  (a) The Purchase Price and any other sums payable by or to the Vendor under
this Agreement shall be exclusive of GST which may from time to time be imposed
or charged or increased before on or after the date of this Agreement by the
relevant authority. In the event that the GST is required by law to be paid on
the Purchase Price or any additional sum is required to be paid on or in respect
of the whole or part of any sums payable by or to the Vendor under this
Agreement, the same shall be borne by the Purchaser, be it of retrospective
effect or not, and the Purchaser shall immediately pay to the Vendor on demand
whether before on or after completion of the sale and purchase herein the GST in
addition to all other sums payable to the Vendor. The Purchaser shall fully
indemnify the Vendor against the payment if the Vendor is required by law to
collect and make payment in respect of the GST and/or any loss, damage, claim
and/or penalty which may be suffered by the Vendor due to the failure/delay in
payment by the Purchaser. This condition and the obligation of the Purchaser
shall not merge in the assurance of the Property to the Purchaser on completion
or upon registration of such assurance.

 

  (b) Where applicable, in the event of the Initial Payment and/or the Deposit
and GST thereon, or any money being refunded to the Purchaser for any reason
under the provision herein or if the GST paid is more than is required or if
ascertained to be not required, and in the event that the Vendor has paid the
GST thereon to the Comptroller of Goods and Services Tax, the Vendor shall not
be liable in any way whatsoever to the Purchaser if the Comptroller of Goods and
Services Tax does not agree to refund the said GST or agrees to refund but only
a part thereof.

 

16. CONFIDENTIALITY

 

16.1 Confidential Information to Be Kept Confidential

All Confidential Information shall be kept confidential by the recipient unless
or until compelled to be disclosed by judicial or administrative procedures or
until the recipient can reasonably demonstrate:

 

  (a) that it is or part of it, is in the public domain, whereupon, to the
extent that it is public, this obligation shall cease; or

 

  (b) that it is required to be furnished to the professional advisers or the
bankers of any of the Parties or as may be required by law, a court of competent
jurisdiction or any governmental or regulatory agencies,

and in all such cases, this obligation shall cease but only to the extent
required under the respective circumstances.

 

16.2 Parties to Take Reasonable Steps

The Parties shall take all reasonable steps to minimise the risk of disclosure
of Confidential Information, by ensuring that only those of their directors,
employees, servants and agents whose duties will require them to possess any of
such information shall have access thereto, and that they shall be instructed to
treat the same as confidential.

 

16.3 Announcements

No Party shall divulge to any third party (except to their respective
professional advisers or except as required by applicable law or the rules of
any stock exchange) any information regarding the existence or subject matter of
this Agreement without the prior written consent of the other Party (such
consent not to be unreasonably withheld).

 

13



--------------------------------------------------------------------------------

16.4 Obligation to Continue

The obligations contained in this Clause shall inure, even after the termination
of this Agreement, without limit in point of time except and until any
Confidential Information falls within the provisions of Clauses 16.1(a) and
16.1(b).

 

17. MISCELLANEOUS

 

17.1 Entire Agreement

This Agreement (together with any documents referred to herein or executed
contemporaneously by the Parties in connection herewith) embodies all the terms
and conditions agreed upon between the Parties as to the subject matter of this
Agreement and supersedes and cancels in all respects all previous
representations, warranties, agreements and undertakings between the Parties
with respect to the subject matter hereof, whether such be written or oral.

 

17.2 No Implied Waivers

No failure to exercise, nor any delay in exercising, on the part of any Party,
any right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy.

 

17.3 Contracts (Rights of Third Parties) Act

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act (Chapter 53B of Singapore) (as amended or revised
from time to time) to enforce any term of this Agreement.

 

17.4 Non-Assignment

No Party shall (nor shall it purport to) assign, transfer, charge or otherwise
deal with all or any of its rights, interests or obligations under this
Agreement nor grant, declare, create or dispose of any right, interest or
obligation in it without the prior written consent of the other Party.

 

17.5 Agreement to Bind Successors and Assigns

This Agreement shall be binding on and shall inure to the benefit of each of the
Parties’ successors and permitted assigns. Any reference in this Agreement to
any of the Parties shall be construed accordingly.

 

17.6 Costs and Expenses

Each Party shall bear its own legal, professional and other costs and expenses
incurred by it in connection with the negotiation, preparation or completion of
this Agreement, and the sale and purchase of the Property. The Purchaser shall
bear all stamp duty payable in connection with the purchase of the Property.

 

17.7 Counterparts

This Agreement may be signed in any number of counterparts, all of which taken
together shall constitute one and the same agreement.

 

14



--------------------------------------------------------------------------------

17.8 Governing Law and Jurisdiction

This Agreement shall be governed by, and construed in accordance with, the laws
of Singapore and the Parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of Singapore.

 

17.9 Agent for collection of Purchase Price

The Vendor hereby confirms that the Vendor’s Solicitors have been appointed as
the Vendor’s agents for the collection of the balance of the Purchase Price and
any other moneys due under this Agreement. The Vendor acknowledges that payment
to the Vendor’s Solicitors or payment as directed by the Vendor’s Solicitors
shall constitute a full discharge of the payment obligations by the Purchaser to
the Vendor.

 

17.10 Inability of Vendor to perform its obligations due to Order of Court, etc.

It is hereby agreed between the Parties hereto that if prior to completion any
of the Vendor’s obligations under this Agreement is prevented, hindered or
otherwise rendered incapable of performance, whether by Order of Court, the
Government or other local authorities, the Vendor may, at its option, annul the
sale herein in which event the sale shall be treated as cancelled and all moneys
paid towards the Purchase Price refunded to the Purchaser free of interest or
compensation.

 

17.11 Partial Invalidity

If any term or provision in this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form part of
this Agreement but the enforceability of the remainder of this Agreement shall
not be affected.

 

15



--------------------------------------------------------------------------------

Appendix 1

Plant and Equipment

 

16



--------------------------------------------------------------------------------

M&E INVENTORY LIST

 

  1. LIST OF AIR-CONDITION/MECHANICAL VENTILATION EQUIPMENT

 

  1.1 Cooling Towers (Located Rooftop)

 

S/No

  

Description of
Equipment/Material

  

Location Serving

  

Quantity

1    CT1 Nihon Spindle    1st & 3rd storeys    1 no. 2    CT4 Nihon Spindle   
3rd storey    1 no. 3    CT5 Shinwa    1st & 3rd storeys    1 no.

 

  1.2 Chillers (Located at 3rd storey Chiller Plant Room)

 

S/No

  

Description of

Equipment/Material

  

Location Serving

  

Quantity

1    Chiller 1 Carrier    1st & 3rd storeys    1 no. 2    Chiller 2 Carrier   
1st & 3rd storeys    1 no. 3    Chiller 3 Carrier    1st & 3rd storeys    1 no.

 

  1.3 Chilled Water Pump / Condensor Water Pump (Located 3rd storey Chiller
Plant Room)

 

S/No

  

Description of

Equipment/Material

  

Location Serving

  

Quantity

1    Chilled Water Pump (supporting CT1 & CT5)    1st & 3rd storeys    4 nos.
located @chiller plant room 2    Condensor Water Pump(supporting CT1 & CT5)   
1st & 3rd storeys    4 nos. located @chiller plant room 3    Condensor Water
Pump (supporting CT4)    3rd storey    2 nos. located @ CT4

 

Page 1



--------------------------------------------------------------------------------

  1.4 Chilled Water Air Handling Units & Fan Coil Units

 

S/No

  

Description of
Equipment/Material

  

Location At

  

Quantity

1    AHU 1-1    1st storey former ECRI room    1 no. 2    AHU 1-3    1st storey
former Shipping Office    1 no. 3    AHU 1-4    1st storey Racking Storage Area
   1 no. 4    AHU 1-5    1st storey Racking Storage Area    1 no. 5    AHU 1-6
   1st storey Loading Bay former Receiving Area    1 no. 6    AHU 1-7    1st
storey FG Storage Area    1 no. 7    AHU 1-8    1st storey former PD GBT M/c
area    1 no. 8    AHU 1-9    1st storey former PD M/C Folding Area    1 no. 9
   AHU 1-10    1st storey former PD Saddle Stitcher Area    1 no. 10    AHU 1-11
   1st storey former PD Printing Machine Area    1 no. 11    AHU 1-12    1st
storey former PD Printing Machine Area    1 no. 12    AHU 1-13    1st storey
above former AMD Security Scanning Area    1 no. 13    AHU 1-14    1st storey
above corridor between SWAP & former PIB room    1 no. 14    AHU 1-15    1st
storey SWAP room    1 no. 15    AHU 1-16    1st storey above former PIB room   
1 no. 16    AHU 1-17    1st storey former PIB room    1 no. 17    AHU 1-18   
1st storey former PIB room    1 no. 18    AHU 1-19    1st storey above former
PIB room    1 no. 19    AHU 1-20    1st storey office area    1 no.

 

Page 2



--------------------------------------------------------------------------------

20

   AHU 1-21    1st storey former Staff room    1 no.

21

   AHU 1-22    1st storey former PD Graphic room    1 no.

22

  

AHU 1-23

   1st storey above corridor between SWAP & former PID room    1 no.

23

   AHU 1-24    1st storey loading/unloading bay    1 no.

24

   AHU 1-25    1st storey loading/unloading bay    1 no.

25

  

AHU 2-1

   3rd storey Production & Office    1 no.

26

  

AHU 2-2

   3rd storey Production & Office    1 no.

27

  

AHU 3-1

   3rd storey Warehouse Area    1 no.

28

  

AHU 3-2

   3rd storey Warehouse Area    1 no.

29

  

AHU 3-3

   3rd storey Warehouse Area    1 no. 30    AHU 3-4    3rd storey Receiving &
Warehouse    1 no. 31    AHU 3-5    3rd storey Receiving & Warehouse    1 no. 32
   FCU 1-1 (Chilled Water)    1st storey former Maintenance
Workshop    1 no. 33    FCU 1-2 (Chilled Water)    1st storey above 1st floor
female toilet    1 no.

34

   FCU 1-3 (Chilled Water)    1st storey above former Library    1 no. 35    FCU
1-4 (Chilled Water)    1st storey former Maintenance
Workshop    1 no. 36   

Cassette FCU

(Chilled Water)

   3rd storey New Shipping Office    1 no. 37   

Cassette FCU

(Chilled Water)

   3rd storey New Shipping Office    1 no.

 

Page 3



--------------------------------------------------------------------------------

  1.5 Package Unit / Single Split Unit / VRV / Fresh Air Pre Cool / Window Unit

 

S/No

  

Description of

Equipment/Material

  

Location Serving

   Quantity 1    Package Unit    3rd storey Current Admin Office    1 no. 2   
Package Unit    3rd storey New Staff Room, Production
Office & Ops Mgr Office    1 no. 3    Single Split Unit    3rd storey CM room   
1 no. 4    Single Split Unit    3rd storey IT switch room    1 no. 5    Single
Split Unit (ducted FCU)    1st storey former PIB room    1 no. 6    Single Split
Unit (ducted FCU)    1st storey former PIB room    1 no. 7    Single Split Unit
   1st storey former Strong room    1 no. 8    Single Split Unit    3rd storey
PABX room    1 no. 9    Single Split Unit    1st storey IT switch room    1 no.
10    Single Split Unit    1st storey former PABX room    1 no. 11    Single
Split Unit    1st storey Security Control Room    1 no. 12    Single Split Unit
   1st storey Guardhouse    1 no. 13    Single Split Unit    3rd storey new
Security Control room    1 no. 14    Single Split Unit    3rd storey IT switch
room (behind scissor lift)    1 no. 15    Single Split Unit    3rd storey new
IQA room    1 no. 16    VRV System (multi split)    3rd storey Production room
  

1 no. (replace AHU 2-3, AHU  2-4,

AHU 2-5)

17    VRV System (multi split)    3rd storey Production & Maintenance
Office   

1 no. (replace AHU 2-3,

AHU 2-4, AHU 2-5)

18    Fresh Air Pre Cool    1st storey ex-PIB room    1 no. 19    Fresh Air Pre
Cool    1st storey ex-PIB room    1 no. 20    Window Unit    1st storey Loading
Bay Guardhouse    1 no.

 

Page 4



--------------------------------------------------------------------------------

  1.6 Mechanical Ventilation System

 

S/No

  

Description of Equipment/Material

  

Location Serving

   Quantity 1    Exhaust Air Fan F(E )/1-1    1st storey Baler Room    1 2   

Supply Air Fan F(S)/1-2

   1st storey Baler Room    1 3    Exhaust Air Fan F(E )/1-3    1st storey
Toilet/Locker GL 13-14/C-E    1 4    Exhaust Air Fan F(E )/1-4    1st storey
Toilet/Locker GL 13-14/C-E    1 5   

Supply Air Fan F(S)/1-5

   1st storey Production near AHU 1-1    1 6   

Supply Air Fan F(S)/1-6

   1st storey Production near AHU 1-12    1 7   

Supply Air Fan F(S)/1-7

   1st storey Production bet AHU 1-18 & 1-19    1 8   

Supply Air Fan F(S)/1-8

   1st storey Production GL G-J/1-4    1 11    Exhaust Air Fan F(E )/1-11    2nd
storey Generator Room    1 12    Exhaust Air Fan F(E )/1-12    2nd storey
Sprinkler Pump Room    1 13    Exhaust Air Fan F(E )/1-13    1st storey Loading
/ Unloading Bay    1 14    Exhaust Air Fan F(E )/1-14    1st storey Toilet
(Reception)    1 15    Supply Air Fan F(S)/2-3   

3rd storey Production GL 12-14/G-J &

AHU 2-1 & AHU 2-2

   1 16    Exhaust Air Fan F(E)/2-1    3rd storey male toilet GL 13-15/K    1 17
   Exhaust Air Fan F(E)/2-2    3rd storey female toilet GL 13-15/K    1 18   
Exhaust Air Fan F(E)/2-4    3rd storey Chiller Plant Room    1 19    Exhaust Air
Fan F(E)/2-5    3rd storey Chiller Plant Room    1 20    Supply Air Fan F(S)/2-6
   3rd storey Chiller Plant Room    1 21    Exhaust Air Fan F(E)/2-7    3rd
storey Air Compressor Room    1 22    Exhaust Air Fan F(E)/R-1    3rd storey
transformer rooms 1 & 2    1

 

2. LIST OF FIRE PROTECTION EQUIPMENT

 

  2.1 Automatic Fire Alarm System

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Main Fire Alarm Panel    1st storey reception lobby    1 2   
Sub Fire Alarm Panel SIB/1-1    1st storey reception lobby    1

 

Page 5



--------------------------------------------------------------------------------

3    Sub Fire Alarm Panel SIB/2-1    3rd storey staircase 3    1       4    Sub
Fire Alarm Panel SIB/3-1    3rd storey warehouse    1       5    Sub Fire Alarm
Panel SIB/4-1    3rd storey office corridor    1      

 

  2.2 Sprinkler System

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Sprinkler Water Tank (Eff. 216 m3)    3rd storey plant room   
1 2    SP1 Fire Pump (electrical)    2nd storey sprinkler pump room    1 3   
SP2 Fire Pump (diesel)    2nd storey sprinkler pump room    1 4    Jockey Pump
(electrical)    2nd storey sprinkler pump room    1 5    Sprinkler Control
Valves (SCV/1-1, 1-2, 1-3)    2nd storey sprinkler pump room    3 6    Hose Reel
Pump 1    2nd storey sprinkler pump room    1 7    Hose Reel Pump 2    2nd
storey sprinkler pump room    1

 

  2.3 Smoke Detectors, Heat Detectors, Manual Call Points, Alarm Bells

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Smoke Detectors    Throughout the premises    ~14 nos. 2   
Manual Call Points    Throughout the premises    ~20 nos. 3    Alarm Bells   
Throughout the premises    ~24 nos.

 

  2.4 Hose Reel System

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Fire Hose Reel   

1st & 3rd storeys

   19 nos. 2    Fire Hose Pack   

1st & 3rd storeys

   11 nos.

 

  2.5 Hydrant System

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Pillar Hydrant    External Area    3 nos

 

  2.6 Fire Extinguisher System

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Fire Extinguisher    Throughout the premises    ~90 nos.

 

Page 6



--------------------------------------------------------------------------------

  2.7 Fire Suppression System

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    FM 200 (System 88)    3rd storey IT server room    —

 

3. LIST OF PLUMBING EQUIPMENT

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    FRP Domestic Water Tank 2A & 2B   

Rooftop above 3rd storey Production Male Toilet

   1 2    Pressure Vessel   

Rooftop above 3rd storey Production Male Toilet

   2 3    Domestic Water Pump   

Rooftop above 3rd storey Production Male Toilet

   2 4    FRP Domestic Water Tank 1A & 1B   

3rd storey Facility Plant room

   1 5    Pressure Vessel   

3rd storey Facility Plant room

   4 6    Domestic Water Pump   

3rd storey Facility Plant room

   2

 

4. LIST OF OTHER EQUIPMENT

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Dock Levellers (Electrical)   

1st Storey Loading/Unloading Bays

   2 nos. 2    Roller Shutter (Electrical)   

1st Storey Loading/Unloading Bays

   7 nos.

 

5. LIST OF ELECTRICAL MAIN SWITCHBOARD MSB 2-1

 

MSB 2-1(Located at Low Tension Switch Room)

S/No

  

Circuit No

  

Outgoing Rating

  

Location Served

   Quantity 1    OC/EF    —    —    1 2    Incoming from TF 2-1    2500A    —   
1 3    SB/3-2    350A    LT switchroom    1 4    DB 1/MM    300A    1st storey
Isolator No.6    1 5    SB/3-1    300A    LT switchroom    1 6    Capacitor Bank
   600A    —    1 7    DB 1/PL    200A    1st storey PD graphic room    1 8   
Not in use    30A    —    1 9    DB/P6    30A    1st storey maintenance wk    1
10    Not in use    30A    —    1

 

Page 7



--------------------------------------------------------------------------------

11    To MCP/2-1    1000A    3rd storey chiller plant room    1 12    Not in use
   60A    —    1 13    Not in use    60A    —    1 14    Not in use    60A    —
   1 15    DB Polar Cutter    100A    1st storey outside staff pantry    1 16   
DB Heidelberg 2C    100A    1st storey former printing press area    1 17   
Assembly DB    100A 150 A    3rd Storey Corridor to Washrooms    1 18    Coupler
   2500A    —    1 19    To MCP/2-1    1000A    3rd storey chiller plant room   
1 20    SSB 1/P    160A    1st storey former PIB room    1 21    DB (removed)   
1000A    Isolator No. 9    1 22    SSB 2/1    160A    3rd storey office    1 23
   DB Workshop    60A    1st storey workshop    1 24    Capacitor Bank    600A
   —    1 25    DB-150A    160A    3rd storey near PU past area    1 26    DB
1/1    60A    1st storey reception    1 27    DB 2/C1    40A    3rd storey IT
room    1 28    DB-100A    100A    3rd storey near receiving area    1 29    DB
1/L1    60A    1st storey reception    1 30    DB    60A    Loading / Unloading
Bay    1 31    EMSB 2-1    500A    LT swtich room    1 32    DB    400A    1st
storey Isolator no. 10    1 33    DB    400A    1st storey Isolator no. 8    1
34    OC/EF    —    —    1 35    Incoming from TF 2-2    2500A    —    1 36   
SB-1    630A    1st storey former PIB room    1

 

6. LIST OF ELECTRICAL EMERGENCY MAIN SWITCHBOARD EMSB 2-1

 

EMSB 2-1(Located at Low Tension Switch Room)

S/No

  

Circuit No

  

Outgoing Rating

  

Location Served

  

Quantity

1    Main Breaker    500A    —    1 2    DB/E1-P1    60A    1st storey PIB room
   1

 

Page 8



--------------------------------------------------------------------------------

3    DB/E1-P3    60A    1st storey outside Staff room    1 4    DB/E1-1    40A
   1st storey Reception    1 5    Not in use    160A    —    1 6    FCP/1-1   
400A    Sprinkler Pump Room    1 7    DB/E2-1    60A    3rd storey production
area    1 8    DB/E2-R    40A    3rd storey LT switchroom    1 9    Spare    30A
   —    1 10    DB UPS    100A    3rd storey IT Room    1 11    Not in use   
100A    —    1 12    LSB/2-1 & LSB/2-2    125A    Passenger & Good Lift motor
room
respectively    1 13    E3/1    30A    3rd Storey New Staff Room    1 14   
Spare    30A    —    1 15    FCP/2-1    400A    Sprinkler Pump Room    1 16   
Spare    60A    —    1 17    Not in use    150A    —    1 18    HR/2-1    30A   
Sprinkler Pump Room    1

 

7. STANDBY GENERATOR

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1   

Diesel Standby Generator (330kVA)

  

2nd storey

   1

 

8. LIST OF LIFT

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Passenger Lift 750 kg (KONE)    Reception Area    1 2    Goods
Lift 2,500kg (KONE)    Production Area    1 3    Platform Scissor Lift (1,500
kg)    Loading /Unloading Bay    1

 

Page 9



--------------------------------------------------------------------------------

9. LIST OF ELECTRICAL MOTORISED GATES / VEHICLE ENTRY BARRIERS

 

S/No

  

Description of Equipment/Material

  

Location

   Quantity 1    Steel Gate (Motorised)    Entry and Exit    2 sets 2    Vehicle
Entry Barrier (Electrical)    Entry and Exit    2 sets 3    Vehicle Entry
Barrier (Electrical)    Beside Loading /
Unloading Bay Guardhouse    1 Set

 

Page 10



--------------------------------------------------------------------------------

Appendix 2

Building Guarantees and Warranties

 

17



--------------------------------------------------------------------------------

ModusLink Pte Ltd

Appendix 2 - Building Guarantees and Warranties

 

Warranties covering      Item   Date of Expiry    Roof waterproofing for
Concrete Roof      14-Dec-22



--------------------------------------------------------------------------------

Appendix 3

Form of Assignment of Guarantees and Warranties

 

18



--------------------------------------------------------------------------------

Execution Version

 

LOGO [g463564g49a90.jpg]

DEED OF ASSIGNMENT

OF

BUILDING GUARANTEES AND WARRANTIES

BETWEEN

MODUSLINK PTE. LTD.

(as Vendor)

AND

FAR EAST GROUP LIMITED

(as Purchaser)

DATED THE 4TH DAY OF OCTOBER 2017

 

LOGO [g463564g47y88.jpg]



--------------------------------------------------------------------------------

DEED OF ASSIGNMENT

THIS DEED is made on the 4th day of October 2017.

BETWEEN:

 

(1) MODUSLINK PTE. LTD. (UEN: 198903169H), a company established in the Republic
of Singapore with its registered address at 8 Marina Boulevard #05-02 Marina Bay
Financial Centre Singapore 018981 (the “Vendor”); and

 

(2) FAR EAST GROUP LIMITED (UEN: 196400096C), a company established in the
Republic of Singapore with its registered address at 112 Lavender Street #04-00
Far East Refrigeration Building Singapore 338728 (the “Purchaser”).

WHEREAS:

 

(A) Pursuant to a sale and purchase agreement dated 4 October 2017 (“Sale and
Purchase Agreement”) made between the Vendor of the one part and the Purchaser
of the other part, the Vendor had agreed to sell and the Purchaser had agreed to
purchase the Property together with the Plant and Equipment, upon the terms and
subject to the conditions contained in the Sale and Purchase Agreement.

 

(B) The Vendor is entitled to the benefit of the guarantees and warranties
furnished to the Vendor, and which are subsisting as at Completion Date in
respect of the Property and/or the Plant and Equipment as more particularly set
out in Appendix 2 of the Sale and Purchase Agreement (collectively the “Building
Warranties” and individually a “Warranty”).

 

(C) Under the terms of the Sale and Purchase Agreement, the Vendor has agreed
that it shall, from and including the Completion Date, assign to the Purchaser
all of its rights and benefits under the Building Warranties.

NOW IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Deed, unless the context requires otherwise, all words and expressions
defined in the Sale and Purchase Agreement shall have the same meaning when used
or referenced herein.

 

1.2 Interpretation

 

  (a) The headings in this Deed are for convenience only and shall not affect
the interpretation hereof.

 

  (b) Unless the context otherwise requires, references to the singular number
shall include references to the plural number and vice versa, references to
natural persons shall include bodies corporate, and the use of any gender shall
include all genders.

 

  (c) References to any agreement or document including this Deed shall include
such agreement or document as amended, modified, varied or supplemented from
time to time.

 

2



--------------------------------------------------------------------------------

  (d) Any reference to a statutory provision shall include such provision and
any regulations made in pursuance thereof as from time to time modified or
reenacted whether before or after the date of this Deed so far as such
modification or reenactment applies or is capable of applying to any
transactions entered into prior to the date of this Deed and (so far as
liability thereunder may exist or can arise) shall include also any past
statutory provisions or regulations (as from time to time modified or reenacted)
which such provisions or regulations have directly or indirectly replaced.

 

  (e) References to a “person” shall be construed so as to include any
individual, firm, company, corporation or other body corporate, government,
state or agency of a state or any joint venture, association, partnership, works
council or employee representative body (whether or not having separate legal
personality).

 

  (f) References to times of the day and days of the year are to time and dates
in Singapore unless otherwise stated.

 

  (g) References to any Singapore legal term for any action, remedy, method or
judicial proceeding, legal document, legal status, court, official, or any legal
concept or thing shall in respect of any jurisdiction other than Singapore be
deemed to include what most nearly approximates in that jurisdiction to the
Singapore legal term.

 

  (h) The words “written” and “in writing” include any means of visible
reproduction.

 

2. ASSIGNMENT

 

  (a) Pursuant to the Sale and Purchase Agreement, the Vendor hereby assigns
absolutely unto the Purchaser all of its present and future rights, interests
and benefits under the Building Warranties with effect from and including the
Completion Date.

 

  (b) The Vendor covenants with the Purchaser that it shall serve on the other
party (“Counter Parties”) to each of the Building Warranties a notice of this
Deed.

 

  (c) In the event that the Counter Parties countersign and return an
acknowledgement of the notice referred to in Clause 2(b), the Vendor will
deliver such acknowledgement to the Purchaser. For the avoidance of doubt, the
Vendor shall not be obliged to procure the Counter Parties to countersign and
return the acknowledgement to the notice referred to in Clause 2(b).

 

3. REPRESENTATIONS AND WARRANTIES

 

  (a) The Vendor represents, warrants and undertakes that:

 

  (i) it has full power and authority to enter into and perform this Deed and
this Deed constitutes valid and binding obligations on its part; and

 

  (ii) the execution and delivery of and the performance by it of its
obligations under this Deed will not:

 

  (1) result in a breach of any provision of its Memorandum or Articles of
Association or other constitutive documents, if any; or

 

  (2) result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.

 

3



--------------------------------------------------------------------------------

  (b) The Purchaser represents, warrants and undertakes that:

 

  (i) it has full power and authority to enter into and perform this Deed and
this Deed constitutes valid and binding obligations on its part; and

 

  (ii) the execution and delivery of and the performance by it of its
obligations under this Deed will not:

 

  (1) result in a breach of any provision of its Memorandum or Articles of
Association or other constitutive documents, if any; or

 

  (2) result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.

 

  (c) In respect of the Building Warranties, the Vendor acknowledges and agrees
that it remains fully liable for any claims arising from the Vendor’s action,
omission and/or default on or before Completion Date (Completion Date
inclusive).

 

4. SEVERABILITY

The assignment herein in respect of each Warranty is severable and distinct from
the remaining Building Warranties and if the assignment of any one or more of
the Building Warranties or any part(s) thereof respectively is or becomes
illegal, invalid or unenforceable, the legality, validity or enforceability of
the assignment of the remaining Building Warranties or any part(s) thereof
respectively shall not be thereby affected or impaired in any way.

 

5. ENTIRE AGREEMENT

This Deed (together with the Sale and Purchase Agreement and any documents
referred to herein / therein or executed contemporaneously by the Parties in
connection herewith / therewith) embodies all the terms and conditions agreed
upon between the Parties as to the subject matter of this Deed and supersedes
and cancels in all respects all previous representations, warranties, agreements
and undertakings between the Parties with respect to the subject matter hereof,
whether such be written or oral.

 

6. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT

A person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act (Chapter 53B of Singapore) (as amended or revised
from time to time) to enforce any term of this Deed.

 

4



--------------------------------------------------------------------------------

7. COUNTERPARTS

This Deed may be signed in any number of counterparts, all of which taken
together shall constitute one and the same agreement.

 

8. GOVERNING LAW AND JURISDICTION

This Deed shall be governed by, and construed in accordance with, the laws of
Singapore and the Parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of Singapore.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Deed has been entered into on the date stated at the
beginning.

 

The Vendor     SIGNED by   )   for and on behalf of   )   MODUSLINK PTE. LTD.  
)  

 

in the presence of:   )   Signature     Designation

 

 

 

Signature Name of Witness: Designation

 

The Purchaser     SIGNED by   )   for and on behalf of   )   FAR EAST GROUP
LIMITED   )  

 

in the presence of:   )   Signature     Designation

 

 

 

Signature Name of Witness: Designation

 

6



--------------------------------------------------------------------------------

Appendix 4

Building Maintenance Contracts

 

19



--------------------------------------------------------------------------------

ModusLink Pte Ltd

Appendix 4—Building Maintenance Contracts

 

S/no

  

Service Contractor

  

Description of

Services

   Service
Periods      Effective Date     

Proposed Service

Duration

  

Remarks

            From      Till         1    System Pest Control Services Pte Ltd   
Pest Control Services      1 Year        1-Mar-17        28-Feb-18     
Fortnightly    2    Sprinkler Fire System Pte Ltd    Fire Protection System
Services      1Year        1-Jun-17        31-May-18      Weekly    3   
Futuremate & Plumbing Services    Air Compressor Equipment Services      1 Year
       1-Jun-17        31-May-18      Quarterly   

4

  

En-Syst Equipment &

Services Pte Ltd

   Standby Generator Quarterly Services   

 

1 year

 

  

 

1-Sep-16

 

  

 

31-Aug-17

 

   Quarterly   

Moduslink will renew

contract

      Annual Generator Maintenance             Yearly—ASD    5    Kone Ptd Ltd
   Passenger & Cargo Lift Services      1 Year        1-Sep-16        31-Aug-17
     Monthly    Moduslink will renew contract 6    Accelsius Pte Ltd    Air Con
AHU, FCU , ventilation Fan & Split Unit Air-con      1 Year        1-Oct-16     
  30-Sep-17      Monthly    Moduslink will renew contract

7

  

Carrier Singapore

(Pte) Ltd

   Air-Con Chiller Bi- Monthly Maintenance   

 

1 Year

 

  

 

1-Oct-16

 

  

 

30-Sep-17

 

   Bi-Monthly (Oct 16, Dec 16, Feb 17 & Apr 17, Jun 17 & Aug 17 )    Moduslink
will renew contract       Air-con chillers Annual Shutdown Maintenance for 3
chillers             Yearly    Moduslink will renew contract 8    Y&T Aircon
Engineering Pte Ltd    Cooling Tower & Chiller Chilled Water Chemical Treatment
     1 Year        1-Oct-16        30-Sep-17      Fortnightly    Moduslink will
renew contract       EMA Licensing & Inspection             Monthly    Moduslink
will renew contract 9    Litewell Engineering Pte Ltd    Annual Shutdown
Maintenance + Partial Discharge      1 Year        1-Nov-16        31-Oct-17  
   Yearly    Moduslink will renew contract       Building Lightning Protection
            Yearly    Moduslink will renew contract 10    Ademco (Far East) Pte
Ltd    DECAM 24hrs Fire Alarm Monitoring      1 Year        26-Nov-16       
25-Nov-17      Quarterly    Moduslink will renew contract



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.

 

The Vendor     SIGNED by   )   for and on behalf of   )   MODUSLINK PTE. LTD.  

)

)

  LOGO [g463564001.jpg] in the presence of:     Signature: Louis J. Belardi    
Designation: Director

 

LOGO [g463564002.jpg]    Signature      Name of Witness: Karen E. Clancy   
Designation: Paralegal   

 

The Purchaser     SIGNED by   )   for and on behalf of   )   FAR EAST GROUP
LIMITED  

)

)

  LOGO [g463564004.jpg] in the presence of:     Signature : Loh Mun Yew    
Designation: Chief Executive Officer

 

LOGO [g463564003.jpg] Signature Name of Witness: Francis Lai Kum Wai
Designation: Chief Financial Officer

 

20